Citation Nr: 1228350	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-04 496	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for carcinoid cancer and bleeding of the small intestine.

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to a compensable rating for service-connected right ear hearing loss.

4.  Entitlement to an increased rating for service-connected migraine headaches, currently evaluated as 30 percent disabling.  

5.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to July 1985.

This case comes to the Board of Veterans' Appeals (Board/BVA) on appeal from rating decisions of the RO in Jackson, Mississippi.  In a November 2006 rating decision, the RO denied secondary service connection for carcinoid cancer, osteoporosis, and anemia with (internal) bleeding, and denied an increase in a noncompensable rating for service-connected right ear hearing loss.  This case also comes to the Board on appeal from an August 2009 rating decision that denied an increase in a 30 percent rating for service-connected migraine headaches and denied entitlement to a TDIU rating.

In an October 2008 rating decision, the RO granted service connection and a noncompensable rating for anemia with internal bleeding (of the small intestine), as secondary to service-connected migraine headaches.  Since the Veteran did not appeal either the rating or effective date assigned for his anemia with bleeding, this claim is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).  In addition, in a December 2007 rating decision, the RO granted service connection and a noncompensable rating for residuals of a nasal fracture, and denied service connection for residuals of nasal lacerations, residuals of abrasions of the knees and chest, and residuals of a hematoma of the left arm.  Since he did not appeal either the rating or effective date assigned for his residuals of nasal fracture, this issue is not on appeal.  See Grantham, supra.  And as he did not appeal the denials of the other claims for service connection, these issues are also not in appellate status.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

In September 2011, the Veteran submitted additional pertinent evidence to the Board, and in June 2012, he and his representative waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).  Thus, the Board will consider this additional evidence.

The issue of service connection for residuals of resection of the small intestine, claimed as secondary to medication for service-connected migraine headaches, has been raised by the record (see the Veteran's February 2008 VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's current osteoporosis is proximately due to or the result of medication for his service-connected migraine headaches.

2.  There is no probative (meaning competent and credible) evidence of record confirming the Veteran has current carcinoid cancer, or that he has had it at any point since his April 2006 claim.

3.  Service-connected right ear hearing loss is manifested by no more than Level VI hearing impairment (on VA examination in March 2009), although Level II impairment was shown on VA examinations in July 2006 and April 2011. 

4.  Throughout the rating period on appeal, the Veteran's migraine headaches are frequent, prostrating and productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The Veteran's osteoporosis is secondary to his service-connected migraine headaches.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2011). 

2.  Carcinoid cancer was not incurred in or aggravated by service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

3.  The criteria for a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2011). 

4.  The criteria are met for a higher 50 percent rating for migraine headaches.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, a July 2006 notice letter was sent to the Veteran prior to the November 2006 rating decision on appeal, i.e., in the preferred sequence.  And notice letters were sent to the Veteran in December 2007, June 2008, and March 2009 prior to the August 2009 rating decision on appeal.  These letters informed him of the type of information and evidence required to substantiate these claims for service connection and for increased ratings and a TDIU rating, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  In the June 2008 and March 2009 letters, he was also advised to provide evidence showing that his service-connected disabilities of right ear hearing loss and migraine headaches had worsened, so as to in turn entitle him to higher ratings for these disabilities.  He was advised, as well, of the downstream disability rating and effective date elements of these claims in these letters.  See Dingess/Hartman, supra.   

In addition, the June 2008 and March 2009 letters advised him of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his right ear hearing loss and migraine headaches, the severity and duration of the symptoms, and the impact of the conditions and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific").  The claims subsequently were readjudicated in an April 2011 SSOC.  See Mayfield and Prickett, supra.

So he has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA outpatient treatment records, and a statement from his employer, and arranged for multiple VA compensation examinations and obtained VA medical opinions regarding the claims.  VA compensation examinations regarding the various claimed disabilities were conducted in July 2006, January 2008, August 2008, September 2008, March 2009, January 2011, and April 2011.

The Board also has considered the Veteran's multiple written statements.  And although the Veteran argued in May 2007 that the audiometric testing performed at the July 2006 VA audiological examination was "unrealistic" for his type of hearing loss since his hearing loss was traumatically incurred in a motor vehicle accident in which he also had a concussion, nerve damage, and a fracture of the mastoid bone, the Board finds that the July 2006 and April 2011 audiological examinations are adequate, as the examiners performed the required audiometric testing, and considered the Veteran's reported history and symptoms.  Furthermore, any additional symptoms (other than hearing loss) associated with the residuals of a motor vehicle accident may not be considered when evaluating the service-connected hearing loss.  See 38 C.F.R. § 4.14.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examinations for the service-connected right ear hearing loss were done in April 2011, and the most recent VA compensation examination of migraines was done in January 2011.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his disabilities.  38 C.F.R. §§ 3.327(a), 4.2.

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.  Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Malignant tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97; see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 38 C.F.R. § 3.310 , above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Osteoporosis

The Board notes that service connection has already been established for severe anemia with severe (internal) bleeding of the small intestine as secondary to medications (non-steroidal anti-inflammatory drugs (NSAIDs)) used to treat his service-connected migraine headaches.

The Veteran now contends that he incurred osteoporosis as a result of his chronic, years-long use of Excedrin to treat his migraine headaches, and Pepto-Bismol to treat his stomach irritation from the Excedrin.  In other words, he claims that he has osteoporosis secondary to medication for service-connected migraines, and does not contend that this condition began in service.  In April 2006, he said he had been taking these medications for his headaches since the 1970s.  In his April 2006 written summary of his medical history, he said he had been taking Excedrin and Pepto Bismol daily for headaches for the past 20 years.

The medical evidence shows that in the Veteran has osteoporosis.  Private medical records dated in October 1998 from Dr. B. reflect a diagnosis of osteoporosis throughout the lumbar spine, ribs, and pelvis.  Private medical records dated in February and May 2006 from Dr. P. also reflect a diagnosis of osteoporosis.  Therefore, there is competent medical evidence establishing that the Veteran has a current diagnosis of osteoporosis during the pendency of this appeal.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Thus, the resolution of his appeal turns on whether any current osteoporosis is attributable to his service or to a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.

Service treatment records are negative for osteoporosis.  During service, he was treated for migraine headaches, and he was prescribed Fiorinal (aspirin, Butalbital, and caffeine) and Bellergal, among other medications.  A May 1985 neurology clinic note reflects that he had been taking Fiorinal for about five years, and he was counseled concerning his Fiorinal use.

Post-service medical records reflect that on VA general medical examination in January 1986, the Veteran's musculoskeletal system was within normal limits.  He reported that he treated his migraine headaches with 1-3 aspirin per day because he had daily headaches, but also took Fiorinal with aspirin once a week for more severe headaches.  He reported a history of gastrointestinal stress for the past 8 or 10 years, and said he used primarily Pepto Bismol once dose per day for the last 10 years.  Osteoporosis was not diagnosed.

A November 1992 VA fee basis examination reflects that the Veteran reported that he took Fiorinal and Darvon frequently for headaches, and he noticed that it was causing gastrointestinal problems.  The examiner stated that the Veteran would ultimately have significant side effects with the chronic use of this medication and recommended referral to a headache specialist for preventive medication.

Private medical records show that he was diagnosed with osteoporosis in October 1998, after he fell and fractured his arm.  X-ray studies showed osteoporosis/ osteopenia throughout the lumbar spine, ribs, and pelvis.  In November 1998, Dr. B. noted that a bone density scan also showed osteoporosis.  Dr. B. said that since he was at a loss to explain the Veteran's elevated T3, abnormal bone scan, and osteoporosis, he was referring him to Dr. P.  He noted that 1984 to 1988 records showed a couple of points drop in the serum calcium, and he could not find an explanation for his reversal of fortune as far as the bone densitometry except for his history of having drunk mega doses of Pepto Bismol, high in magnesium, that may have been responsible for leaching the calcium from the bloodstream then secondary from the bone.  He said he could not explain it much of any other way. The diagnostic impression was severe osteoporosis and mild osteoarthritis of the lumbar spine.

Private medical records from Dr. P. dated in November and December 1998 reflect treatment for osteoporosis.  In November 1998, the Veteran reported that on a daily basis, he took two Excedrin and one tablespoon of Pepto Bismol (to "coat his stomach" when he took Excedrin).  The diagnostic impression was osteoporosis, with a need to rule out secondary causes.

A December 2001 treatment note from Dr. T. shows that he diagnosed gastroesophageal reflux disease, hiatal hernia, peptic stricture, internal hemorrhoids, iron deficiency anemia probably secondary to aspirin-induced oozing from small intestinal angiodysplasia, and osteoporosis.  It was noted that the Veteran had stopped taking Excedrin twice per day, and was not taking any further aspirin or NSAID products.

Subsequent medical records, including February and May 2006 private medical records from Dr. P., reflect ongoing treatment for osteoporosis.

In April 2006, the Veteran submitted a printout of an Internet page from an osteoporosis organization, reflecting that antacids containing aluminum are one of several medications that are a risk factor in the development of osteoporosis.  In September 2006, the Veteran submitted copies of articles and internet printouts from the U.S. Food and Drug Administration (FDA) regarding osteoporosis.  These articles reflect various risk factors for osteoporosis, including excessive use of aluminum-containing antacids.

By a letter dated in January 2007, a private physician, Dr. S., opined that the Veteran's gastrointestinal bleeding was likely caused by the Veteran's daily intake of Excedrin and/or NSAIDs beginning in the late 1970s for migraine headaches.

A report of an August 2008 VA examination reveals that the examiner reviewed the Veteran's claims file and summarized pertinent records.  During the examination, the Veteran reported that he had migraine headaches since the 1960s, and had been taking NSAIDs.  He said that as a result of the headaches, he developed gastrointestinal upset and started taking Pepto Bismol from the 1970s to 2001.  He said he was first told he had osteoporosis in 1998.  The diagnostic impression was osteoporosis with a resultant T12 compression fracture.  The examiner indicated that medical science indicates that prolonged use of aluminum-containing antacids predisposes an individual to osteoporosis, and hence, the osteoporosis in this patient is as likely as not to be secondary to use of antacids for gastrointestinal complaints.

By a letter dated in April 2010, Dr. P. stated that she was treating the Veteran for osteoporosis, which he had had for quite some time.  She noted that osteoporosis was shown in 1998.

The medical and lay evidence shows that the Veteran has very frequently taken pain medication for his migraine headaches for many years, and doctors have related his gastrointestinal bleeding to NSAID use for headaches.  The Veteran's internal (gastrointestinal) bleeding is now a service-connected disability, which the RO has characterized as "severe anemia with severe bleeding".  The Veteran has consistently and credibly reported that he has chronically used Excedrin for headaches, and Pepto Bismol for stomach symptoms due to the pain medication.  Medical records dating back as far as January 1986 also reflect the use of Pepto Bismol.  At that time, he said he had been taking once dose per day for the last 10 years.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.159(a)(2).  The Board therefore finds that his lay statements are both competent and credible as to his extensive use of Pepto Bismol over many years.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence). 

The VA examiner has specifically opined that the Veteran's osteoporosis is as likely as not to be secondary to use of antacids for gastrointestinal complaints.  And as such gastrointestinal complaints have been linked to NSAID use for service-connected migraine headaches, and have since been service-connected by the RO, the Board finds that secondary service connection is warranted for osteoporosis.

The evidence does not show, and the Veteran does not contend, that he incurred osteoporosis in service or that he has had continuity of osteoporosis symptoms since service.  Rather, this condition was first diagnosed in 1998, and statements from the Veteran show that this was the first time he was aware of the condition.  The Board finds that, in view of the totality of the evidence, including the STRs, the private medical records, the Veteran's lay assertions, and the August 2008 VA medical opinion, and bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the current osteoporosis is as likely as not caused by the service-connected migraine headaches and service-connected anemia with bleeding, so as to warrant granting service connection on a secondary basis.  38 C.F.R. §§ 3.102, 3.310(a).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, this need only be an as likely as not proposition).

Carcinoid Cancer

The Veteran contends that he incurred carcinoid cancer of the small intestine due to chronic use of Excedrin and Pepto Bismol for his service-connected migraine headaches.  In other words, he claims that he has carcinoid cancer secondary to medication for service-connected migraines, and does not contend that this condition began in service.

Service connection may not be granted for any condition unless there is a current disability or disease.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Unfortunately, however, after reviewing the relevant evidence of record, the Board finds that the preponderance of the evidence is against his claim for carcinoid cancer, so it must be denied, because the Veteran does not have current carcinoid cancer, and is not shown to have had carcinoid cancer at any time since his claim for service connection was filed in April 2006.  Degmetich, supra; McClain, supra.

Service treatment records are entirely negative for carcinoid cancer.  

Post-service medical records reflect that on VA general medical examination in January 1986, the Veteran reported that he treated his migraine headaches with 1-3 aspirin per day because he had daily headaches, but also took Fiorinal with aspirin once a week for more severe headaches.  He reported a history of gastrointestinal stress for the past 8 or 10 years, and said he used primarily Pepto Bismol once dose per day for the last 10 years.  A December 1985 upper gastrointestinal study showed a normal esophagus, stomach, and duodenum.  The pertinent diagnosis was history of PUD, with negative X-ray studies with no evidence of scarring.

Private medical records from Dr. T. reflect that a May 2002 small bowel series was normal.

The first medical evidence of carcinoid cancer is dated in 2003.  Private medical records show that he underwent a capsular endoscopy in February 2003 as he was strongly heme positive.

Private medical records from Baptist Memorial Hospital reflect that in April 2003 he underwent open Nissen fundoplication, surgical enteroscopy with biopsy, and resection of a segment of ileum.  During the procedure, surgeons noted proximal ileal stricture (high grade) with retained endoscopic capsule.  A segment of small bowel was removed because of two proximal ileal strictures found in that segment.  An April 2003 pathology report on a small bowel segment from the surgery showed circumferential ulceration and submucosal fibrosis of small bowel mucosa with narrowed lumen, consistent with response to local mucosal injury, possibly NSAID-induced.  There was an adjacent circumferential early mucosal ulcer with associated microscopic, probably incidental (0.3 centimeter) carcinoid tumor.  A supplemental pathology report reflects that additional sections showed no remaining carcinoid tumor, which further supported the conclusion that the 0.3 centimeter carcinoid tumor was an incidental finding.  The hospital discharge summary reflects final diagnoses of small bowel ulcer and severe gastroesophageal reflux.

A May 2003 private medical record from Dr. M. reflects that the Veteran's surgery showed circumferential ulceration and submucosal fibrosis of the small bowel thought to be secondary to nonsteroidals.  He was also found to have an incidental 0.3 centimeter carcinoid.  No lymph nodes were positive.  He stated that he discussed the carcinoid with the Veteran and he understood that this was a very small tumor and there was no evidence of metastatic disease.  He had no symptoms.  A July 2003 note from Dr. M. reflects that a July 2003 CT scan of the chest and abdomen showed no evidence of metastatic disease.  In April 2004, Dr. M. stated that the Veteran had a previous diagnosis of iron deficiency anemia and carcinoid a year ago.

By a letter dated in December 2006, a private physician, Dr. T., stated that the Veteran's headache medications including aspirin, Excedrin and Fioricet caused ulcerations of the small intestines, causing a high grade scar to form in his small bowel that required surgical resection in April 2003.

By a letter dated in January 2007, Dr. S. noted that a pathology report from the April 2003 surgery showed that the small intestine section showed circumferential ulceration and submucosal fibrosis and gave a fenestrated appearance to the small bowel lumen as may be characteristically seen with NSAID effect, and opined that the Veteran's gastrointestinal bleeding was likely caused by the Veteran's daily intake of Excedrin and/or NSAIDs beginning in the late 1970s for migraine headaches.  He did not give an opinion regarding the etiology of the small carcinoid found during the surgery.

An August 2008 VA gastroenterology note reflects that a question was raised regarding the Veteran's carcinoid with respect to its potential cause by NSAID therapy, and the physician's medical opinion was that there is no relationship between carcinoids and NSAIDs.   

A report of a September 2008 VA intestines and hemic compensation examination reveals that the examiner reviewed the Veteran's claims file, and pertinent medical records were summarized, including the 2003 hospital and surgical records regarding the Veteran's abdominal surgery.  The Veteran reported that since his 2003 surgery, he had no other treatment for carcinoid.  The diagnostic impression was that the Veteran had a history of migraine headaches since the 1970s with a long history of use of NSAIDs for treatment of the headaches.  The examiner cited the August 2008 gastroenterologist's medical opinion finding no nexus between carcinoids and NSAID use.  

The Board notes that the August 2008 gastroenterologist's medical opinion does not contain any discussion of the underlying rationale, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71, 73 (1993).  Although the August 2008 VA medical opinion is unsupported by a rationale, this point is moot, as there is still no competent evidence showing that the Veteran has had a diagnosis of carcinoid cancer at any time during the pendency of this appeal.

In an October 2008 rating decision, the RO granted service connection for severe anemia with severe (internal) bleeding of the small intestine as secondary to medications (non-steroidal anti-inflammatory drugs (NSAIDs)) used to treat his service-connected migraine headaches.

A February 2011 VA gastroenterology physician indicated that in 2003, the Veteran had 13 inches of ileum removed with a tiny carcinoid, and a pre-operative capsule endoscopy showed numerous atriovenous malformations (AVMs) throughout the small bowel.  He had black stools leading to the diagnosis, thought due to the AVMs.  The capsule was stuck above the segment of bowel that was resected.  In 2009, he had a second laparotomy with resection less than 12 inches of small bowel.  A computed tomography (CT) scan showed small bowel obstruction, diverticulosis, and a 2-centimeter liver cyst, but no recurrence of carcinoid.  An EGD/colonoscopy was planned.  An April 2011 VA primary care note reflects that the Veteran had an EGD/colonoscopy that was negative.

In an April 2010 statement, the Veteran asserted that his doctors had stated that his consumption of NSAIDs for his migraine headaches was the most likely cause of his carcinoid cancer and numerous lesions in the small intestine.  The Board finds that this statement mischaracterizes the evidence.  There is no medical evidence on file linking a current carcinoid cancer with migraine headaches or with medication used to treat migraine headaches.  Moreover, as noted, there is no evidence of current carcinoid cancer, during the period since his April 2006 claim.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  The Veteran's carcinoid cancer is a past disability that was resected in April 2003 and has not recurred.  

The only evidence of record supporting the notion that the Veteran has a current disability of carcinoid cancer that is related to his service-connected migraines (or to the medication used to treat them), comes from the Veteran personally by way of statements he has filed in support of his claim.  But unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has carcinoid cancer, much less as a result of another service-connected disability, cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

This determination necessarily is based on the results of objective clinical testing and data.  Therefore, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has a current disability.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service or to a service-connected disability so as to, in turn, warrant service connection.  Brammer.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for carcinoid cancer.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Ear Hearing Loss

The Veteran contends that his service-connected right ear hearing loss is more disabling than currently evaluated.  In an April 2006 statement, he said that his hearing had deteriorated over the years, and he had difficulty understanding spoken words in a noisy environment.  He also complained of tinnitus.

The Board notes that the Veteran's service-connected tinnitus is rated as 10 percent disabling.  Symptoms related to service-connected tinnitus may not be considered while evaluating the service-connected hearing loss.  See 38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.

The RO has rated the Veteran's service-connected right ear hearing loss as noncompensable under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  The assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 in the context of the Veteran's most recent VA examination has not been shown and that regulation is inapplicable. 

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  However, if hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the non-service-connected ear is a disability by VA standards.  38 C.F.R. § 3.383(a)(3).  VA regulations specify that impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Private medical records show that in April 1976, the Veteran was hurt in a motor vehicle accident, in which he incurred head and facial injuries.  An April 1976 audiogram showed a mixed type of deafness in his right ear, with the nerve loss being at 3000, 4000, 6000 and 8000 cycles per second and the conductive loss from 125 cycles per second upward to 3000 cycles per second.

At a July 2006 VA examination, the Veteran complained of poor speech understanding and tinnitus.  He said his situation of greatest difficulty was all the time, but his ability to understand speech was worse in noise.  He reported that his mastoid bone was crushed on the right side in an automobile accident, and he had tinnitus ever since the accident in the 1970s.  Audiometric testing revealed right ear decibel thresholds of 45, 40, 50, and 60, and left ear decibel thresholds of 40, 35, 25, and 40 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz. 

The puretone threshold average was 49 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed mild to moderate sensorineural hearing loss in the right ear with a good speech score, and mild sensorineural hearing loss with an excellent speech score for the left ear.  The July 2006 examination results correspond with a hearing impairment level in the right ear of II, under Table VI.  Considered with a hearing impairment level of I in the left ear, those test results are consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

At a March 2009 VA examination, the Veteran complained difficulty understanding speech while watching television or with background noise.  Audiometric testing revealed right ear decibel thresholds of 55, 70, 75 and 80, and left ear decibel thresholds of 35, 50, 50, and 55 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz. 

The puretone threshold average was 70 decibels in the right ear and 48 decibels in the left ear.  Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 72 percent in the right ear and of 84 percent in the left ear.  The examiner diagnosed moderate to severe sensorineural hearing loss in the right ear with a fair speech score, and mild to moderately severe sensorineural hearing loss with a good speech score for the left ear.  The examiner indicated that there were no significant effects of the hearing loss on his occupation.

The March 2009 examination results correspond with a hearing impairment level in the right ear of VI, under Table VI.  Considered with a hearing impairment level of I in the left ear, those test results are consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

On VA audiological examination in April 2011, the Veteran complained of hearing loss, worse in recent years.  He also complained of tinnitus.  He reported that he was injured in a motor vehicle accident during service which resulted in a concussion and permanent hearing loss in the right ear.  Audiometric testing revealed right ear decibel thresholds of 35, 30, 35 and 55, and left ear decibel thresholds of 35, 35, 30, and 40 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz. 

The puretone threshold average was 39 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The examiner diagnosed mild to moderately severe sensorineural hearing loss in the right ear with a good speech score, and mild sensorineural hearing loss with a good speech score for the left ear.  The examiner stated that the Veteran's hearing loss had significant effects on his occupation, as the Veteran reported difficulty understanding speech in conversation and while watching television.

The examination results from the July 2006 and April 2011 VA examinations correspond with a hearing impairment level in the right ear of II, under Table VI.  The examination results from the March 2009 VA examination correspond with a hearing impairment level in the right ear of VI, under Table VI.  Considered with a hearing impairment level of I in the left ear, all of those test results are consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the March 2009 and April 2011 VA examiners considered the effect of the Veteran's hearing loss on his occupational activities, and the April 2011 examiner noted that the Veteran's hearing difficulty affected his occupational activities.  Moreover, all of the VA examiners considered the Veteran's statements as to his hearing difficulties.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable evaluation. 

The Veteran has contended that VA's audiological testing does not adequately demonstrate the severity of his hearing loss, and also asserted that hearing aids are not helpful.  The Board appreciates the difficulties which the Veteran says he experiences because of his hearing loss.  However, according to the recent audiological test results, compared to the rating criteria, his right ear hearing loss is noncompensable.  Lendenmann, supra.  In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a higher compensable rating for right ear hearing loss, throughout the rating period on appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100; Fenderson, supra. 

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak, supra.  The evidence reflects that the April 2011 VA examiner reviewed the claims file and considered the Veteran's reports that his hearing loss affected his ability to hear conversations and the television.  The Board finds that referral for extraschedular evaluation is not indicated by the evidence. 

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Migraine Headaches

In a September 1987 decision, the Board granted service connection for migraine headaches, and the RO effectuated this decision in an October 1987 rating decision, assigning a 10 percent rating for this disability.  In an October 1989 decision, the Board granted an increased 30 percent rating for this disability.  This 30 percent rating has been in effect since August 1, 1985, and the RO has rated this disability under Diagnostic Code 8100.

Private medical records from Dr. F. dated from 2006 to 2009 reflect treatment for migraine headaches.  A September 2007 treatment note shows that he was taking Topamax, and his migraines were 50 percent less, but the doctor felt he was not taking enough Topamax.  He had headaches once per week that lasted all day.  In August 2007 he said he had migraines twice per week.

By a letter dated in December 2006, Dr. T. stated that the Veteran took Excedrin for his migraine headaches, which was the only medication that provided relief for his headaches other than narcotic medication.  He added that as a park ranger, the Veteran could not take narcotic medications at work, because he had to operate vehicles and conduct search and rescue operations using a patrol boat.  When he had a severe migraine, his only choice was to take sick leave rather than take aspirin or non-steroidal medications which had previously caused ulcerations of his small intestines.  He opined that the Veteran should be considered disabled "because of the above reasons."

A June 2007 private medical record from MediQuick Clinic reflects that the Veteran was treated for a frontal headache with photophobia and nausea.

In August 2007, the Veteran filed a claim for an increased rating for migraine headaches.  He contended that his ability to maintain gainful employment was affected by the frequency and severity of his migraine headaches.  He said he had an average of two headaches per week, and some headaches required bed rest with no lights or noise.

On VA compensation examination in January 2008, the Veteran reported that the frequency of his migraine headaches had increased, and now occurred once per week.  He said his headaches were associated with a severe visual aura that started along with the headache and lasted as long as the headache persisted, i.e., for up to one to two days.  He said that he had such a severe headache once per week, and he had to take time off from work.  Many times, his wife or a coworker had to drive him to Minor Med to get a Demerol shot.  He was also taking daily Topamax.  He said he tried other medications, but Excedrin worked the best.  He reported that he was a ranger for the Corps of Engineers.  The examiner diagnosed migraine headaches, and said that based on his history, his frequency of migraine headaches had increased from biweekly to once per week, the aura persisted throughout the headache and was worse than before.  The Veteran reported that he used 160 hours of sick leave in the past year for migraine headaches.  The examiner stated that there was a loss of function because of the migraine headaches, and had to leave work most of the time when he had a severe headache.  He was unable to work through it.  In an addendum the examiner noted that the Veteran also reported using 120 hours of sick leave in 2007 for incapacitating migraine headaches.

On VA neurological examination in March 2009, the Veteran reported that he resigned from his job last year due to too many sick days taken for migraine headaches.  Currently he was taking hydrocodone with APAP.  He had minor headaches 2-3 times per week and once per week he had a prostrating headache.  He said his severe headaches were prostrating, and he had to lie down in a quiet dark room, as he had intense photo- and phonophobia.  He was functional during his minor headaches, but could not stand the light.  The minor headaches lasted for 4-5 hours, and the major headaches lasted 8 hours.  He had an aura with distorted vision and flashing lights accompanying both types of headaches.  With the major headaches he was often nauseous.  Every 2-3 months he went to his doctor's office to receive a shot of Demerol to alleviate his headaches.  He reported that his major headaches caused pain, weakness, fatigue and functional loss, and this was the reason he had to resign from his job.  The diagnostic impression was migraine headaches, with complaints of increasing frequency, severity and duration.

In April 2009, the Veteran stated that he had resigned from his employment due to his frequent and debilitating migraine headaches.  He said the majority of his headaches were so intense that he was unable to ride in a vehicle to obtain treatment.

By a statement dated in September 2011, the Veteran said that beginning in February 2010, VA had prescribed hydrocodone for migraines, and that this medication had decreased the necessity for emergency room treatments and visits to his local physician for intense migraines.  He enclosed a VA medication printout showing that he had been prescribed hydrocodone/acetaminophen tablets.  He also enclosed ongoing medical records dated in 2011 showing regular treatment for migraine headaches.

A January 2011 VA compensation examination reflects that the Veteran reported that he had 4-5 headaches per week, with at least one of them being incapacitating.  He said that typically they lasted for 8 hours, but if they lasted 2 days, he went to the doctor and received Demerol.  He said the pain was at a level of 8 on a scale of 1 to 10, and they were incapacitating.  He took Lortab at the beginning of his headaches, and received Demerol and Phenergan for the worst ones.  No activity was possible during the worst headaches; he had to lie down in a dark room.  The diagnosis was service-connected migraine headaches, with no residuals, and mild limitations.  The examiner stated that although the Veteran claimed an increase in episodes, only a January 2011 note was submitted for review.

VA medical records reflect treatment for migraine headaches.  A January 2011 VA primary care note shows that the pertinent diagnostic impression was migraines, stable with Lortab as needed.

According to Diagnostic Code 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  The next higher rating of 50 percent, the highest possible under the code, is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Applying these criteria to the facts of this case, the Board finds that the Veteran's migraines warrant a higher 50 percent rating throughout the rating period on appeal.

The Board finds that, as the Veteran's migraine headache-related symptoms have remained relatively constant throughout the rating period on appeal, though not necessarily always documented during the objective clinical portions of his evaluations, he is entitled to the higher 50 percent rating for this disability.  The evidence in the file, including his credible lay statements, the treatment records, and the VA examinations, confirms that he is experiencing frequent, prostrating headaches.

And as for the additional requirement of severe economic inadaptability, the Board finds that he missed significant amounts of work and has resigned in June 2008.  Dr. T. opined that his migraines are disabling.  The Board finds that severe economic inadaptability due to migraine headaches is shown.  In this case, where the Veteran is completely unable to function with a migraine and is suffering migraines as often as once per week, with more frequent minor headaches, the Board finds that his condition is causing severe economic inadaptability. 

Therefore, as the Board finds that the Veteran's migraines have been severe, prostrating and resulting in severe economic inadaptability, he is entitled to the higher 50 percent rating throughout the rating period on appeal.  No higher rating has been warranted since that date of filing, however, so there is no basis to "stage" this rating under Hart.  Indeed, as mentioned, this is the highest possible schedular rating under Diagnostic Code 8100.  

Additional Considerations

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluations for migraine headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches with the criteria set forth in the rating schedule shows that the criteria reasonably describe and contemplate his disability level and symptomatology.  Indeed, virtually all of his symptoms, including his severe economic inadaptability due to migraines, are listed in the applicable Diagnostic Code 8100.  


ORDER

Service connection for osteoporosis is granted. 

Service connection for carcinoid cancer is denied.

A higher compensable rating for service-connected right ear hearing loss is denied. 

A higher 50 percent rating for migraine headaches is granted throughout the rating period on appeal, subject to the laws and regulations governing the payment of VA compensation. 


REMAND

The claim for a TDIU rating requires further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this decision, the Board has granted service connection for osteoporosis, and granted a higher 50 percent rating for migraine headaches.  The RO previously denied entitlement to a TDIU rating on the basis that the Veteran does not meet the schedular criteria under 38 C.F.R. § 4.16(a).  The RO must assign a disability rating for osteoporosis, and readjudicate the claim for a TDIU rating under 38 C.F.R. § 4.16 (a) and (b), with consideration of all currently service-connected disabilities.

In December 2006, a private physician, Dr. T., provided a medical opinion that the Veteran should be considered disabled due to migraine headaches and ulcerations of the small intestines.  In April 2009, the Veteran stated that he had resigned from his employment due to his frequent and debilitating migraine headaches.

In light of the Veteran's contentions and the state of the record, the Board finds that a VA examination is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

On remand, ongoing pertinent VA and private medical records also must be obtained prior to deciding his appeal.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers that have treated him for his service-connected disabilities since April 2011.  And with any needed authorization, obtain all identified records that have not previously been obtained and that are not duplicates of records already in the claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of the impact of his service-connected disability, to include in combination, on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Upon receipt of all additional records and association of these records with the claims file, schedule an appropriate VA compensation examination to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The claims file should be made available and reviewed by the examiner, who should opine as to the likelihood that the Veteran's service-connected disabilities, when considering them alone as well as in combination, preclude him from obtaining and maintaining employment that could be considered substantially gainful, meaning other than marginal, when considering his level of education, prior work history, experience and training, etc., without taking into account his age or his nonservice-connected conditions.

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the claim for a TDIU rating, in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC concerning this claim and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


